Citation Nr: 1746454	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-31 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include Graves' disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1985.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a March 2014 Board hearing.  However, the Veterans Law Judge that presided over the hearing has retired.  Additionally, the Board has been unable to produce a written transcript of the hearing.  As such, the Veteran was given the opportunity to have a new hearing.  Nevertheless, in an April 2014 correspondence, the Veteran declined a new hearing and opted to have his claim "to be considered on the evidence of record."  Therefore, the Board may proceed on the appeal.

In October 2015, the Board granted the petition to reopen the claim of service connection for a thyroid disease and remanded the underlying claim for further development.  In September 2016, the appeal was again remanded for more development.  After further development, this matter is now ready for adjudication.  


FINDING OF FACT

The Veteran's thyroid disorder was not shown in service or for many years thereafter, and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disorder, to include Graves' disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that his thyroid disorder, to include Graves' disease, was caused by his mononucleosis that he acquired during service, and/or is otherwise related to active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, the Veteran's thyroid disorder is not subject to this presumption.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for a thyroid disorder should be denied.  

The Veteran's service treatment records reflect that the Veteran had mononucleosis during service with numerous associated symptoms to include sore throat, swollen tonsils, and inability to swallow.  However, there is no indication that the Veteran had or developed a thyroid disorder during active service.  Specifically, in his September 1983 report of medical history, the Veteran reported that he was in "good health."  Additionally, the Board notes that in July 1985, the Veteran explicitly stated that he did not desire a separation medical examination.  

The post service evidence does not reflect symptoms related to a thyroid disorder, including Grave's disease, for many years after the Veteran left active duty service.  Specifically, the first indication of a thyroid disorder was not until approximately 2007, when the Veteran was diagnosed with hyperthyroidism and then eventually Graves' disease.  While this issue was previously adjudicated and is not specifically on appeal, the Board notes that to the extent that the Veteran claims he has residuals of his mononucleosis, independent of his thyroid disorder, the Board finds that the medical evidence does not indicate that he is suffering from residuals thereof at any point during the period on appeal.  Here, the November 2009 VA examiner opined that the Veteran did not have any mononucleosis residuals and that his current complaints and symptoms were related only to his thyroid disorder.  Therefore, service connection for residuals of mononucleosis, independent of his thyroid disorder, is not for application.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of thyroid symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a thyroid disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is insufficient to warrant service connection solely on this basis.  First, the Board notes that the Veteran only reported a history of symptoms related to a positive diagnosis of mononucleosis.  Secondly, the Veteran has not continuously complained of symptoms related to his current thyroid disorder which includes Graves' disease since service.  Thus, continuity of symptomatology has not been established by the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed thyroid disorder to active duty, despite his contentions to the contrary.  

Specifically, the February 2014 VA examiner opined that the Veteran's current thyroid disease, to include Graves' disease, was less likely than not related to his mononucleosis and/or otherwise related to active service.  In support, the examiner indicated that while there are "several hypotheses that are currently being pursued" regarding the link between the Veteran's thyroid disorder and mononucleosis, the medical literature is not definitive nor does it support a nexus to a 50 percent probability.  Further, the examiner stated that the Veteran's thyroid condition is more likely related to risk factors such as family history and smoking.  

Similarly, in March 2016, the VA examiner performed a detailed review of the medical literature and the Veteran's medical and military records, and opined that the Veteran's thyroid disorder was not caused by mononucleosis.  He indicated that the current medical research "does not support a diagnosis of mononucleosis as causation for Graves' disease."  Moreover, there is no indication in the examiner's findings to otherwise support a nexus between the Veteran's thyroid disorder and active service.  

The Board acknowledges that the Veteran has submitted numerous medical articles which indicate that there may be some association between mononucleosis and his thyroid condition.  While a medical article or treatise can provide support for a claim, it nevertheless must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  Sacks v. West, 12 Vet. App. 314, 316-17 (1998).  Here, no such medical opinion has been provided by the Veteran.  Furthermore, as the February 2014 examiner discussed, the medical literature does not actually set forth any conclusive nexus between mononucleosis and his thyroid disorder.  Accordingly, the referenced medical literature carries minimal probative weight for the purposes of establishing a nexus between the Veteran's thyroid disorder and his service, to include as due to mononucleosis.  

The Board also acknowledges the statements from the Veteran regarding the etiology of his thyroid disorder, which he asserts was caused by his mononucleosis.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his thyroid disorder may be the result of service, including mononucleosis, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorder.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a thyroid condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Moreover, the Veteran has been provided with a VA examination.  While the Veteran asserts that his examination was inadequate because the VA examiner did not adequately address the medical research, perform a proper examination, and was otherwise not qualified, the Board finds that upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examiner's report is adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, it is noted that this appeal was remanded by the Board in October 2015 and September 2016 in order to obtain outstanding records and a new medical opinion.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding service treatment and medical records were obtained.  Further, new addendum opinions were obtained by VA examiners in February 2014 and September 2015.  The Board acknowledges that while the Veteran asserts that the opinions from the February 2014 and March 2016 VA examiners were inadequate because he was not physically examined, the Board finds these opinions to be adequate for adjudication purposes.  Specifically, the Board determines that no additional relevant information would have been obtained from a physical examination because the examiners were requested to only provide opinions on a nexus and the Veteran's current medical condition/diagnosis was not in dispute.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for a thyroid disorder, to include Graves' disease, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


